NUMBER 13-21-00309-CV

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI – EDINBURG


                                 IN RE CAMERON COUNTY


                           On Petition for Writ of Mandamus.


                               MEMORANDUM OPINION

     Before Chief Justice Contreras and Justices Hinojosa and Silva
           Memorandum Opinion by Chief Justice Contreras1

        In this original proceeding, relator Cameron County asserts that the trial court

abused its discretion in disqualifying its counsel, Juan A. Gonzalez, in a lawsuit that

Cameron County filed against Cameron County Sheriff Eric Garza in his individual and

official capacities.

        Mandamus is an extraordinary and discretionary remedy. See In re Allstate Indem.


        1  See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so. When granting relief, the court must hand down an opinion as in any other case.”); id. R.
47.4 (distinguishing opinions and memorandum opinions).
Co., 622 S.W.3d 870, 883 (Tex. 2021) (orig. proceeding); In re Garza, 544 S.W.3d 836,

840 (Tex. 2018) (orig. proceeding) (per curiam); In re Prudential Ins. Co. of Am., 148

S.W.3d 124, 138 (Tex. 2004) (orig. proceeding). The relator must show that “(1) the trial

court abused its discretion, and (2) the relator lacks an adequate remedy on appeal.” In

re USAA Gen. Indem. Co., 624 S.W.3d 782, 787 (Tex. 2021) (orig. proceeding); In re

Prudential Ins. Co. of Am., 148 S.W.3d at 135–36; Walker v. Packer, 827 S.W.2d 833,

839–40 (Tex. 1992) (orig. proceeding). A trial court abuses its discretion when it acts with

disregard for guiding rules or principles or when it acts in an arbitrary or unreasonable

manner. In re Garza, 544 S.W.3d at 840. We determine the adequacy of an appellate

remedy by balancing the benefits of mandamus review against the detriments. In re

Acad., Ltd., 625 S.W.3d 19, 25 (Tex. 2021) (orig. proceeding); In re Essex Ins. Co., 450

S.W.3d 524, 528 (Tex. 2014) (orig. proceeding) (per curiam); In re Prudential Ins. Co. of

Am., 148 S.W.3d at 136.

       The Court, having examined and fully considered the petition for writ of mandamus,

the response filed by Garza, and the applicable law, is of the opinion that Cameron County

has not met its burden to obtain mandamus relief. Disqualification of a party’s counsel is

a harsh remedy and there are numerous reasons why such motions are not granted

liberally. In re Murrin Bros. 1885, Ltd., 603 S.W.3d 53, 57 (Tex. 2019) (orig. proceeding)

(noting that disqualification “can result in significant expense to clients, disrupt the orderly

progress of litigation, and deprive a party of the counsel of its choice”); In re Thetford, 574

S.W.3d 362, 373 (Tex. 2019) (orig. proceeding) (stating that disqualification “can result in

immediate and palpable harm, disrupt trial court proceedings, and deprive a party of the


                                               2
right to have its counsel of choice”) (quoting In re Nitla S.A. de C.V., 92 S.W.3d 419, 422

(Tex. 2002) (orig. proceeding) (per curiam)). Nevertheless, in certain extraordinary

circumstances, important policy considerations compel disqualification “to protect the

integrity of the trial process and judicial system as a whole.” In re Columbia Valley

Healthcare Sys., L.P., 320 S.W.3d 819, 826 (Tex. 2010) (orig. proceeding). This original

proceeding represents one such case.

       We lift the stay previously imposed in this original proceeding. See TEX. R. APP. P.

52.10(b) (“Unless vacated or modified an order granting temporary relief is effective until

the case is finally decided.”). After applying an exacting standard for reviewing the

disqualification order, we deny the petition for writ of mandamus. See id. R. 52.8(a), (d).



                                                               DORI CONTRERAS
                                                               Chief Justice

Delivered and filed on the
19th day of October, 2021.




                                             3